Citation Nr: 0115176	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  96-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability, secondary to service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral leg 
disability, secondary to service-connected bilateral pes 
planus.

3.  Entitlement to service connection for a bilateral knee 
disability, secondary to service-connected bilateral pes 
planus.

4.  Entitlement to service connection for a bilateral hip 
disability, secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.

This case first came before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision in which the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, in pertinent 
part, service connection for bilateral ankle, leg, knee and 
hip disabilities, all claimed as secondary to service-
connected bilateral pes planus.  In September 1999, the Board 
remanded this case in order to accomplish additional 
development of the evidence.  The requested actions were 
completed, and the case is again before the Board for 
appellate review.

In a July 1993 rating decision, the RO denied service 
connection for bilateral leg, hip and ankle disabilities on a 
direct service connection basis.  The veteran was notified of 
that decision, and of appellate rights and procedures, but 
did not indicate timely disagreement therewith.  The case 
currently before the Board arises from the RO's March 1994 
decision, and pertains solely to the question of secondary 
service connection for the disabilities at issue.



FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  Bilateral ankle problems are manifested by complaints of 
pain; a bilateral ankle disability is not currently 
diagnosed.

3.  Bilateral leg problems are manifested by complaints of 
pain; a bilateral leg disability is not currently diagnosed.

4.  Bilateral knee problems are manifested by complaints of 
pain; a bilateral knee disability is not currently diagnosed.

5.  Bilateral hip problems are manifested by complaints of 
pain; a bilateral hip disability is not currently diagnosed.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability is not proximately due to or 
the result of service-connected bilateral pes planus.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.310(a) 
(2000).

2. A bilateral leg disability is not proximately due to or 
the result of service-connected bilateral pes planus.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.310(a) 
(2000).


3. A bilateral knee disability is not proximately due to or 
the result of service-connected bilateral pes planus.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.310(a) 
(2000).

4. A bilateral hip disability is not proximately due to or 
the result of service-connected bilateral pes planus.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has secured all VA and private medical records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient information to proceed.  In 
particular, the veteran has on several occasions indicated 
that all recent medical treatment was accorded him by VA.  VA 
medical facilities have furnished records of such treatment.  
In addition, the veteran has not indicated that any other 
records that would be pertinent to his claim are available 
but have not been procured.  VA's duty to assist the claimant 
in this regard, accordingly, has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  The veteran has also been 
accorded VA examinations, the most recent of which was 
undertaken in April 2000, that specifically address the 
issues before VA at this time; that is, whether there is an 
etiological or causal relationship between his bilateral 
ankle, leg, knee and hip complaints, and his service-
connected bilateral pes planus.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.

The veteran contends, essentially, that he currently 
manifests bilateral ankle, leg, knee and hip disabilities 
that are the product, or were caused by, his service-
connected bilateral pes planus.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claims fail.

The medical record reflects that the veteran's ankle, leg, 
knee and hip problems consist primarily of complaints of 
pain, and that specific diagnoses indicating the presence of 
ankle, leg, knee and hip disabilities have not been rendered.  
The report of a January 1997 opinion by a VA examiner, 
rendered subsequent to a July 1996 VA examination and based 
upon a review of the veteran's claims folder, includes 
comments that, other than pain, the examination of the 
veteran's hips, knees and ankles was essentially negative.  
X-rays taken in July 1996, in conjunction with that 
examination, note the presence of mild osteoporosis and 
minimal degenerative changes in the hips and knees; the 
ankles were deemed normal.  In contrast, however, the reports 
of X-rays taken pursuant to an April 2000 VA examination 
shows that the hips, knees, tibia and fibula were normal.  

The report of the April 2000 examination recognizes the 
veteran's complaints of ankle, leg, knee and hip pain.  It 
also indicates, however, that the veteran "does not exhibit 
'severe' arthritis of any of the joints of his lower 
extremities....Considering the fact that he did manual labor 
all of his life and the fact that he is 84 years of age, one 
would expect significant arthritis to account for the long-
standing complaints of pain in ankles, knees, [and] hips....The 
fact is that there is no radiographic evidence to account for 
this severe pain."  The examiner notes that the pain 
described by the veteran could best be attributed to 
mechanical pain which could be the product of body alignment; 
it is also noted that the veteran's complaints of pain, which 
are not due to severe arthritis, "are as likely as not the 
result of the abnormal forces caused by the body's adjustment 
to the pes planus."  

This conclusion, however, does not warrant the assignment of 
service connection for bilateral ankle, leg, knee and hip 
disabilities as secondary to service-connected pes planus.  
To the contrary, it must be emphasized that no such 
disabilities have been diagnosed; rather, the finding cited 
above simply attributes the veteran's complaints of ankle, 
leg, knee and hip pain to pes planus.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In the absence of any such 
diagnosed or identifiable malady or condition, the Board 
cannot find that bilateral ankle, leg, knee or hip 
disabilities are currently manifested.  Moreover, to the 
extent that there may be some organic disability present, 
such as arthritis, the medical evidence of record does not 
implicate arthritis as either being responsible for the 
complaints of pain, nor was any arthritic involvement 
attributed to the service connected disability.

In brief, while the evidence shows that the veteran's 
bilateral ankle, leg, knee and hip pain is as likely as not a 
product of his service-connected bilateral pes planus, it 
does not demonstrate that such pain, in the absence of a 
diagnosed disorder or underlying malady or condition, 
constitutes a disability.  The provisions of 38 C.F.R. 
§ 3.310(a) (2000) stipulate that secondary service connection 
may be granted for a "[d]isability"; in the absence of any 
such disability, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral ankle, leg, knee and hip 
disabilities, secondary to service-connected bilateral pes 
planus.


ORDER

Service connection for bilateral ankle disability, bilateral 
leg disability, bilateral knee disability, and bilateral hip 
disability, secondary to service-connected bilateral pes 
planus, is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

